Peb Cueiam.
This cause having been heard at a previous day upon the demurrer filed herein, and the court having duly considered the same, doth now order, adjudge, and decree that the meaning of section 5 of act No. 82 of the Acts of the state of Louisiana for the year 1884, is that the property sold at the tax-sale should pass to the purchaser subject to such liens for unpaid taxes as could have been enforced against the same in the hands of the former owner, in case there had been no sale, and that it was not the intention of the legislature in said act to revive against property sold for taxes any lien that had already ceased to exist thereon, and that the said demurrer is bad in law, and that the same be overruled. It is further ordered that the respondents have until next rule-day in which to plead by way of plea or answer to the bill of complaint herein. Both judges concur.